          Case 5:20-cv-00224-R Document 18 Filed 04/27/20 Page 1 of 1



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DAVID GEORGE CLARK,                           )
                                              )
                    Plaintiff,                )
                                              )
v.                                            )          CIV-20-224-R
                                              )
OKLAHOMA DEPARTMENT                           )
OF CORRECTIONS, et al.,                       )
                                              )
                    Defendants.               )

                                         ORDER

       Plaintiff filed this action alleging violation of his constitutional rights with regard

to certain conditions of confinement. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) the

matter was referred to United States Magistrate Judge Gary M. Purcell for preliminary

review. On March 30, 2020, Judge Purcell issued a Report and Recommendation wherein

he recommended the Petition be denied. (Doc. No. 16). The record reflects that Petitioner

has not objected to the Report and Recommendation within the time limits prescribed

therein nor sought an extension of time in which to object to the Report and

Recommendation. Accordingly, the Report and Recommendation is ADOPTED IN ITS

ENTIRETY and the Complaint is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 27th day of April 2020.
